DETAILED ACTION
1.	This office action is in response to application 16/591,200 filed on 10/2/2019. Claims 1-20 are pending in this office action

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 3-7, 8, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0120659 (hereinafter Srivastava) in view of US 2017/0346751 (hereinafter Barnes).

As for claim 1 Srivastava discloses: A database system for managing a first primary database, a second primary database, and a standby database (See paragraphs 0002 and 0034 note the one or more primary databases have standby databases that replicate the data), comprising: a processor (See paragraph 0024); and memory coupled to the processor and storing instructions that, when executed by the processor (See paragraph 0024 note the system discloses software stored in memory executed by a processor to cause the system to operate), cause the database system to perform operations comprising:
monitor an activity of the first primary database (See paragraphs 0027-0030 note the system tracks all changes to the plurality of primary databases to store redo logs to replicate the data to the standby databases) ;

determine redo data corresponding to the activity (See paragraphs 0028-0030 note all of the redo data is applied to the standby databases based on the activity of the primary database), wherein the redo data has an associated redo rate (See paragraph 0036 note the rate of generated changes is the rate at which the redo logs need to be replicated to the standby databases);
replicate the activity of the first primary database in the standby database based at least in part on the redo data (See paragraphs 0028-0030 note the activity is replicate to either one or multiple standby databases) wherein the replicated activity in the standby database has an associated apply lag (See paragraph 0003 note the system discloses that lag time is a performance metric associated with replication).

Srivastava does not explicitly disclose: determine an apply lag trend during the migration of the portion of the first primary database to the second primary database; and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the apply lag trend.
Barnes however discloses: determine an apply lag trend during the migration of the portion of the first primary database to the second primary database (See paragraph 0042 note Barnes disclose determining lag/jitter during a migration process and storing the lag/jitter pattern); and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the apply lag trend (See paragraphs 003-0038 note Barnes discloses that after the system recognizes the lag/jitter in a migration process the data stream can be modified/throttled to introduce an unusual pattern such as a delay or buffering). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Barnes into the system of Srivastava. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Barnes’s teaching would enable users of the Srivastava system to have more efficient processing. The Barnes system is designed to aid in the process of migration as described in Srivastava (See Barnes paragraph 0033). 


As for claim 2 the rejection of claim 1 is incorporated and further Srivastava discloses: wherein: the redo rate corresponds to an estimate of time to create the redo data (See paragraph 0036 note the system discloses estimating the rate of generated redos/changes); and the apply lag corresponds to an estimate of time to apply the redo data to the standby database (See paragraph 0003 note lag time is an estimated performance metric).




Claims 11 and 12 are method claims substantially corresponding to the method of claims 1 and 2 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 2.

Claims 17 is a computer readable medium claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Barnes as applied to claim 1 above, and further in view of US 2016/0078068 (hereinafter Agrawal).

As for claim 10 the rejection of claim 1 is incorporated and further Agrawal discloses: in which the first primary database is to store data for multiple organizations (See paragraph 0070 note the system is designed to store data for multiple organizations or affiliated organizations as one), and wherein the migration of the portion of the first primary database to the second primary database comprises migration of data associated with a selected organization of the multiple organizations (See paragraphs 0003 and 0079 note the system disclose migration to either secondary or long term storage depending on the circumstances). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Agrawal into the system of Srivastava/Barnes. The modification would have been obvious because the three references are concerned with the solution to problem of migration processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Agrawal’s teaching would enable users of the Srivastava/Barnes system to have more efficient processing of data designed to be migrated. 

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 4, 2021